DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 14, 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/2022. (NOTE: due to the dependency to the withdrawn claim 24, claims 25 and 26 are withdrawn from consideration)
Applicant's election with traverse of elected invention in the reply filed on 6/16/2008 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serous burden.  This is not found persuasive because the inventions of claims are drawn into different species and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the species are independent and distinct and the different species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species, which introduces additional search burden.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a controller” as cited in claim 21 and “an alarm” as cited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 14, and 24-26 are objected to because of the following informalities:  claims 2, 14, and 24-26 are withdrawn from consideration and should be identified with proper claim identifier (e.g. withdrawn).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-21, 23, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation of “sufficiently close to”. It renders the claim vague and indefinite. What it means to be “sufficiently close to” is not clear from the specification. There are no disclosed or implied limits as to how far they could deviate from contacting each other and still be considered in “sufficiently close to”.
Claim 4 recites the limitation “the one or more portions of the fluid flow path” in lien 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “one or more portions of the fluid flow path”.
Due to the dependency to the parent claim, claims 3-13, 15-21, 23, and 27-31 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15, 17-20, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dhiman et al (PG-PUB US 2019/0225509).
Regarding claim 1, Dhiman et al disclose a UV disinfection device (ABSTRACT). The apparatus comprise 
(1) a housing 12 having an inlet 22 and an outlet 24 (i.e. a housing comprising…, Figures 1-3, paragraph [0022]); and 
(2) an array of UVLEDs 38 (i.e. one or more light emitting diodes…, Figures 1-3, paragraphs [0022]), 
wherein a flow path is formed from the inlet 22 to the outlet 24 and the UVLEDs are structured and positioned to dissipate the heat generated by the UVLEDs to the fluid (Figures1-3, paragraphs [0023], & [0042] – [0043]).
Since the device of Dhiman comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 3, Dhiman teaches that the UVLEDs are mounted on a printed circuit board which is in thermal contact with a lower housing 60 along the flow path 70 (i.e. substrate…, conductive member…, Figure 7, paragraphs [0040] & [0042]).
Regarding claim 4,  Dhiman teaches that the UVLEDs are mounted on a printed circuit board which is in thermal contact with a lower housing 60 to dissipate the heat generated by the UVLEDs to the fluid (Figure 7, paragraphs [0040] & [0042]). Since the device of Dhiman comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 5, Dhiman teaches different power level with different flow rate (EXAMPLE 1).
Regarding claim 6, Dhiman teaches that another housing 28 having walls is provided within the housing 12, resulting in at least two opposing directions along the flow path (i.e. baffle…, Figures 1-3, paragraph [0022]).
Regarding claim 7, Dhiman teaches at least an annular space 44 (i.e. annular space…, Figures 1-3, paragraph [0022]).
 Regarding claims 8-10, Dhiman teaches that the fluid flows from the annular space 44  to the annular space 36, going in a reversed direction (Figures 1-3, paragraph [0022]).
Regarding claim 11, Dhiman teaches that the housing 28 comprises UV transparent material (paragraphs [0032] – [0033]).
Regarding claims 12 and 13, Dhiman teaches that the fluid flows along the lower housing 60 where the UV light could not radiate the fluid and the upper housing 62 where the UV light can radiate the fluid  (Figure 7, paragraphs [0039] – [0043]).
Regarding claim 15,  Dhiman teaches that a UV transparent quartz 64 is provided in front of the UVLEDs 38 and an aluminum foil is placed between the quartz 64 and the emitters 38 (Figures 7-8, paragraphs [0039] – [0043]).
Regarding claim 17, Dhiman teaches that the aluminum foil is in contact with the quartz 64 and the emitter 38 (Figure 8, paragraph [0043]).
Regarding claim 18, Dhiman teaches that the fluid flows along the surface of the quartz through the ports 74 (Figures 7 -8, paragraph [0041]).
Regarding claim 19, Dhiman teaches that the inlet 22 is off-set from the array of UVLEDs 38 (Figures 1-3).
Regarding claim 20, Dhiman teaches that UV reflective material is provided with the housing 12 for reflecting UV light (paragraph [0024]). 
Regarding claim 29, Dhiman teaches that the lower housing is provided for dissipating the heat generated from the UVLEDs (paragraphs [0042]).
Regarding claims 30 and 31, Dhiman does not teach any inlet/outlet for receiving coolant or additional heat sink (paragraph [0042]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dhiman et al (PG-PUB US 2019/0225509) as applied to claim15 above, and further in view of Janssen (PG-PUB US 2020/0009279).
 Regarding claim 16, Dhiman teaches that an aluminum foil is provided for reflecting UV light (Figures 7-8, paragraph [0043]), but does not teach the reflector in a form of foam. However, Janssen discloses a UV disinfecting device (ABSTRACT). Janssen teaches that a foam may be used for reflecting UV light within the device (paragraph [0036]). The teaching of Janssen shows that an aluminum foam is an equivalent reflecting element in a UV disinfecting device. Therefore, it would be obvious for one having ordinary skill in the art to utilize a conductive foam as a reflecting element because it is an art-recognized equivalent.
Claims 21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhiman et al (PG-PUB US 2019/0225509) as applied to claim1 above, and further in view of Engel et al (PG-PUB US  2010/0044319).
Regarding claim 21, Dhiman does not teach a controller provided for controlling the UVLED. However, Engel et al disclose a UV disinfecting device (ABSTRACT). Engel teaches that the device comprises UV lamps 10 coupled to a control unit 12 for controlling the operation of the device (Figures1-4, paragraphs [0066], [0068] – [0069], & [0074]). Therefore, it would be obvious for one having ordinary skill in the art to include a controller coupled to the UV lamp as suggested by Engel in order to properly control the operation within the device of Dhiman.
Regarding claim 23, Engel teaches n alarm 40 in repose to the operating status of the device (Figure 5, paragraph [0075]).
Regarding claim 27, Dhiman does not teach a sensor for detecting the intensity of the UV light. However, Engel et al disclose a UV disinfecting device (ABSTRACT). Engel teaches that the device comprises UV lamps 10 coupled to sensors 22 for monitoring the intensity of the UV light for properly operating the device (Figures1-4, paragraphs [0069], & [0074]). Therefore, it would be obvious for one having ordinary skill in the art to include a sensor coupled to the UV lamp as suggested by Engel in order to properly operate the device of Dhiman.
  Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dhiman et al (PG-PUB US 2019/0225509) as applied to claim1 above, and further in view of Kobayashi et al (PG-PUB US 2011/0150707).
Regarding claim 28, Dhiman teaches various flow rate of the fluid (EXAMPLE 1), but does not teach a flow sensor. However, Kobayashi et al disclose a UV disinfecting device (ABSTRACT). Kobayashi teaches that the device comprises UV lamps coupled to a flow meter 13 for controlling the flow of water (Figure 4, paragraphs [0027] & [0029]).  Therefore, it would be obvious for one having ordinary skill in the art to include a flow meter as suggested by Engel in order to properly operate the device of Dhiman.
Conclusion
Claims 1, 3-13, 15-21, 23, and 27-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795